Citation Nr: 1112399	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1957 to February 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing in November 2010.  A transcript is of record.  

In December 2010, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that began as a result of noise exposure during active service and has continued since. 

2.  The Veteran has current tinnitus that began as a result of noise exposure during active service and has continued since.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The National Personnel Records Center (NPRC) has reported that the Veteran's service records were likely destroyed in a fire at that facility in 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Veteran contends that he incurred bilateral hearing loss and tinnitus due to acoustic trauma from artillery fire during active duty.  His DD 214 confirms his service in an infantry unit and that his military occupation specialty (MOS) was light weapons infantryman.  

The Veteran is competent to report his in-service acoustic trauma and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2010).

The Veteran received a VA examination in March 2009 where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
70
LEFT
60
65
75
75
75

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 48 percent in the left ear.  The puretone thresholds recorded during the March 2009 VA examination are sufficient to qualify as a current disability under 
38 C.F.R. § 3.385.

While the VA examination report stated that there was not a current complaint of tinnitus, the Veteran has consistently reported ringing in his ears that began during active service and has continued since.  Moreover, in a March 2010 VA Form 9, the Veteran wrote that the examiner never asked him about tinnitus and that he had had difficulty hearing and understanding the examiner's questions, as he was not wearing his hearing aids for the examination.  

Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the lay testimony offered is sufficient to establish the existence of a current tinnitus disability. 

The March 2009 VA examiner did not provide an opinion regarding the etiology of tinnitus, or hearing loss.  The examiner stated that she could not provide an opinion as to whether hearing loss was related to service without resort to speculation.  She elaborated that there were many potential causes of hearing loss.  This "opinion" weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).
  
In December 2010, the Veteran submitted a letter from a private audiologist, which indicated that he had been examined and his service records had been reviewed.  The letter provided the opinion that the Veteran's bilateral hearing loss and tinnitus were the result of the noise levels he was exposed to while serving in the military.  The audiologist noted the Veteran in service duties and his post service employment.  The rationale for the opinion appeared to be that the post-service employment did not involve the level of noise exposure experienced in service.

The Veteran and his spouse testified during the November 2010 Board hearing that bilateral hearing loss and tinnitus began during service and has continued since.   They are competent to report symptoms such as decreased hearing acuity and ringing in the ears which they personally observed, experienced or were told about and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Therefore, the lay testimony is sufficient to establish a continuity of symptoms since service.   

There is no evidence of record to directly contradict the Veteran's statements that bilateral hearing loss and tinnitus began in service following acoustic trauma.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  

At the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current hearing loss and tinnitus disabilities and service; therefore, service connection is warranted for the Veteran's current hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


